Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated August 13, 2008 on the financial statements of China Natural Resources Holdings, Inc. for the year ended June 30, 2008 and for the period from March 18, 2008 (inception) to June 30, 2008, included herein on the registration statement of China Natural Resources Holdings, Inc. on Form S-1, and to the reference to our firm under the heading “Experts” in the prospectus. Berman & Company, P.A. Certified Public Accountants /s/ Berman & Company, P.A. Boca Raton, Florida September
